Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 11-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 03/24/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/24/2020, 05/04/2021, and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “receiving unit”, “processing unit”, “transmitting unit” in claim 1, and “transmitting unit, “receiving unit” in claim 23.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Claims 11, 22, and 23 are objected to because of the following informalities: undefined acronyms.  These acronyms "RRC", “BWP”, and "RACH" have not been defined in the claims. The first instance of these acronyms should read "radio resource control (RRC)", “bandwidth part (BWP)”, and "Random Access Channel (RACH)".  Appropriate correction is required.
Claims 13, 24, and 25 are objected to because of the following informalities: undefined acronym.  The acronym "RA-RNTI" has not been defined in the claims. The first instance of this acronym should read " random access radio network temporary identifier (RA-RNTI)".  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 11-13, 15, 22-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bienas et al. US Pub 2014/0126460 (hereinafter “Bienas”), and in view of LG “RACH procedure” NPL (hereinafter “LG”). 
Regarding claim 11
Bienas discloses a terminal (e.g. “UE 202” in Fig. 2A; “terminal 300” in Fig. 3) comprising:
a receiving unit (“receiver 308” in Fig. 3) that receives, from a base station apparatus (“Base Station 204” in Fig. 2A), RRC signaling (“A random access procedure may be used in the cellular communication system 100 when the terminal 102 with no cellular connection wants to establish a connection with the cellular network 104 (e.g. with any one of base station 106a, 106b, 106c of the cellular network 104).  For example, a random access procedure may be used when a UE in an idle mode (e.g. in radio resource control (RRC) state RRC_IDLE in an LTE cellular network) wants to switch to a connected mode (e.g. to a "RRC_CONNECTED" state in an LTE cellular network).” [0024]) including, information on one or more frequency positions of one or more RACH resources and information on a number of the one or more RACH resources in a frequency direction (“the RACH occasion may be a position in frequency and/or time at which the UE 202 may send an UL transmission to the base station 204. The position in frequency and/or time of these RACH occasions may be configured by the mobile radio network and broadcasted by the base station 204 to the UE 202 within the system information.” [0035]); and
a processing unit (“controller 306” in Fig. 3) that identifies, based on the RRC signaling, a RACH resource (“In non-contention based random access, a unique RACH resource (e.g. a RACH preamble) may be assigned (namely, dedicated) to a UE, and the UE may be required to send an UL transmission including the unique RACH resource (e.g. the RACH preamble) within a certain time period, for example within a multiple of a TTI (Transmission time Interval) of the cellular network.  Since the RACH resource is dedicated to the UE, contention may not occur.” [0033]) to which a random access preamble is mapped (“As shown in FIG. 2A, the UE 202 may randomly choose a preamble at 206 when performing a contention-based random access procedure.” [0035]; Fig. 2A); and
a transmitting unit (“transmitter 304” in Fig. 3) that transmits the random access preamble to the base station apparatus (“The UE 202 may transmit the preamble to base station 204 in the next available RACH occasion at 208.” [0035]; Fig. 2A).
	Bienas does not specifically teach including, for each BWP, information on one or more frequency positions of one or more RACH resources and information on a number of the one or more RACH resources in a frequency direction.
	In an analogous art, LG discloses including, for each BWP, information on one or more frequency positions of one or more RACH resources and information on a number of the one or more RACH resources in a frequency direction (“The frequency position of RACH resources is signaled in terms of UL initial BWP and the resource allocation information for PRACH transmission within the BWP” Fig. 2, Section 2.1)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE including the information on RACH resources for each BWP as modified by LG’s RACH procedure would, when applied to the UE as disclosed by Bienas, enable RACH resources to be efficiently allocated in an NR system. Thus, a person of ordinary skill would have appreciated the ability to incorporate LG’s RACH procedure including the information on RACH resources for each BWP into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
LG further discloses wherein the information on the one or more frequency positions of the one or more RACH resources indicates a frequency position of a RACH resource that is a reference (“If the information on the RACH slots is clearly provided, RACH resources within each RACH slots are implicitly obtained from the combination of PRACH preamble format and PRACH msg.1 subcarrier spacing. In order to exactly inform the RACH resource location within a slot, network should also provide slot type information, for example, signalling of starting symbol index of RACH resource as shown in the Figure 2. The slot type signalling can be per RACH slot, but due to signalling overheads, it is more preferable to apply over all RACH slots.” Fig. 2, Section 2.1).

Regarding claim 13
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
LG further discloses wherein the processing unit calculates RA-RNTI based on a frequency position of the RACH resource in the BWP, the random access preamble being mapped to the RACH resource (“RA-RNTI in LTE is calculated as, RA-RNTI = 1+T_id+10*F_id, where, T_id is subframe number and F_id is frequency position of RACH resource in TDD system. In NR, RA-RNTI for reception of RAR should be determined. It can be calculated m similar way as LTE and the way of deciding the value of T_id becomes more complex, which can be slot level resolution, symbol group index or symbol number index. In an extreme case, up to 12 of RA-RNTIs are calculated in a slot if T_id resolution is symbol level. With introducing RACH resource group, T_id for RA-RNTI is in terms of RACH resource group size in time, like as a function of slot index and starting symbol index within the slot.
Proposal: RA-RNTI is shared among RACTI resources within RACH resource group, for example,
- RA-RNTT is calculated in a similar manner as in LTE, with some modifications on T_id as
* T_id is unique value among RACII resource group
* T_idcan be a function of slot index and starting symbol index within the slot” Section 2.1), and
wherein the receiving unit receives a response to the random access preamble based on the RA-RNTI (“If gNB successfully receives the PRACH preamble from a UE, gNB transmits RAR (Random Access Response, message 2). In LTE, UE monitors RAR within the RAR window and tries to search PDCCH masked with RA-RNTI.” Section 2.1).

Regarding claim 15
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
Bienas further discloses wherein the information indicating the association is included in the RRC signaling (“A random access procedure may be used in the cellular communication system 100 when the terminal 102 with no cellular connection wants to establish a connection with the cellular network 104 (e.g. with any one of base station 106a, 106b, 106c of the cellular network 104).  For example, a random access procedure may be used when a UE in an idle mode (e.g. in radio resource control (RRC) state RRC_IDLE in an LTE cellular network) wants to switch to a connected mode (e.g. to a "RRC_CONNECTED" state in an LTE cellular network).” [0024])
LG further discloses wherein the receiving unit receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block (“Having the RACH resource information as described above, associated SS block index per RACH resource should be provided. Easiest way is to signal the associated SS block index per RACH resource… We propose the mapping rules of SS blocks to RACH resources as follows:
Proposal:
- SS blocks are to be mapped to RACH resource group in time domain in a sequential manner
° Actual transmitted SS blocks are mapped to RACH resource group” Section 2.1)
wherein the synchronization signal block detected by the receiving unit is mapped to the RACH resource located in the frequency direction based on the information indicating the association (“However, in order to reduce over-the-air signalling, SS blocks are proposed to be mapped on the RACH resources with predefined rules.” Section 2.1).

Regarding claim 22
A method by a terminal, the method comprising:
a step of receiving, from a base station apparatus, RRC signaling including, for each BWP, information on one or more frequency positions of one or more RACH resources and information on a number of the one or more RACH resources in a frequency direction; and
a step of identifying, based on the RRC signaling, a RACH resource to which a random access preamble is mapped; and
a step transmitting the random access preamble to the base station apparatus.
The scope and subject matter of method claim 22 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore method claim 22 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 23
Bienas discloses a base station apparatus (“Base Station 204” in Fig. 2A) comprising:
a transmitting unit (“In FIG. 1, each base station 106a, 106b, and 106c may be configured to transmit a downlink (DL) signal at a particular power to cover a particular geographical area.” [0022]. For one skilled in the art, the “transmit a downlink signal” activity implies the existence of a transmitting unit.) that transmits RRC signaling including, for each BWP, information on one or more frequency positions of one or more RACH resources and information on a number of the one or more RACH resources in a frequency direction (as afore-mentioned in claim 11 discussion); and
a receiving unit that receives (“The base station 406 may receive a connection request 412 from the terminal 404 within a message (e.g. a forwarded request 414) received from the relay device 402.” [0116]. For one skilled in the art, the “receive a connection request” activity implies the existence of a receiving unit.), from a terminal, a random access preamble that is mapped to a RACH resource identified by the terminal based on the RRC signaling (as afore-mentioned in claim 11 discussion).
The scope and subject matter of method claim 23 is similar to the scope and subject matter of the method as claimed in claim 22. Therefore method claim 23 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 24
The terminal according to claim 12, wherein the processing unit calculates RA-RNTI based on a frequency position of the RACH resource in the BWP, the random access preamble
being mapped to the RACH resource, and
wherein the receiving unit receives a response to the random access preamble based on the RA-RNTI.
The scope and subject matter of apparatus claim 24 is similar to the scope and subject matter of the apparatus as claimed in claim 13. Therefore apparatus claim 24 corresponds to apparatus claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 27
The terminal according to claim 12, wherein the receiving unit receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block,
wherein the information indicating the association is included in the RRC signaling, and
wherein the synchronization signal block detected by the receiving unit is mapped to the RACH resource located in the frequency direction based on the information indicating the association.


Regarding claim 28
The terminal according to claim 13, wherein the receiving unit receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block,
wherein the information indicating the association is included in the RRC signaling, and
wherein the synchronization signal block detected by the receiving unit is mapped to the RACH resource located in the frequency direction based on the information indicating the association.
The scope and subject matter of apparatus claim 28 is similar to the scope and subject matter of the apparatus as claimed in claim 15. Therefore apparatus claim 28 corresponds to apparatus claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Claims 14, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bienas, in view of LG, and further in view Park of et al. US Pub 2017/0231011 (hereinafter “Park”). 
Regarding claim 14
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
Bienas and LG do not specifically teach wherein, for the one or more RACH resources in each BWP, one or more indexes are numbered in the frequency direction based on the number of the one or more RACH resources in the frequency direction , wherein the processing unit 
In an analogous art, Park discloses wherein, for the one or more RACH resources in each BWP, one or more indexes are numbered in the frequency direction based on the number of the one or more RACH resources in the frequency direction (“In the subsequent RACH operation, to enable the UE 520 and eNB 510 to distinguish between RACH resources using RA-RNTI, it is necessary for RA-RNTI to include an index for resources designated for dedicated RACH.  Here, the index may be specified based on at least one of SFN, subframe index, RACH resource index in order of time or frequency, beam index, and port number.” [0352]),
wherein the processing unit (as taught by Bienas) calculates RA-RNTI based on an index in the frequency direction of the RACH resource to which the random access preamble is mapped (“When a RAP signal is received from a UE 520 at operation 1830, the eNB 510 may determine RA-RNTI for the UE 520.” [0280] and furthermore “For RA-RNTI used for msg1 transmission and reception, the UE and eNB may compute RA-RNTI so that it can be distinguished based on one or more of carrier, sector, beam, PRACH resource, and port in addition to the existing RAP transmission timing.” [0216]), and
wherein the receiving unit (as taught by Bienas) receives a response to the random access preamble based on the RA-RNTI (i.e. “msg2” in Fig. 5; “At operation 550, the eNB 510 transmits a random access response (RAR) message (msg2) to the UE 520.  Here, the UE 520 may receive corresponding msg2 differentiated by RA-RNTI determined at operation 540 from the eNB 510.  The RAR message may be transmitted to the UE 520 through DL-SCH.  The RAR message may contain a preamble ID, UL grant, TA, TC-RNTI, and the like.” [0115] and furthermore “Upon reception of RAR message (msg2), at operation 1840, the UE 520 may examine whether the received RAR message corresponds to the RAP message transmitted at operation 1830 based on RA-RNTI (RA-RNTI and beam index, or RA-RNTI and beam resource index).” [0283]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, a s modified by LG, to include Park’s random access procedure designed for 5G communication, in order to provide a control and access method capable of supporting random access in 5G communication (Park [0013-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s random access procedure designed for 5G communication into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Regarding claim 25
The terminal according to claim 12, wherein, for the one or more RACH resources in each BWP, one or more indexes are numbered in the frequency direction based on the number of the one or more RACH resources in the frequency direction,
wherein the processing unit calculates RA-RNTI based on an index in the frequency direction of the RACH resource to which the random access preamble is mapped, and
wherein the receiving unit receives a response to the random access preamble based on the RA-RNTI.
The scope and subject matter of apparatus claim 25 is similar to the scope and subject matter of the apparatus as claimed in claim 14. Therefore apparatus claim 25 corresponds to apparatus claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 26
The terminal according to claim 13, wherein, for the one or more RACH resources in each BWP, one or more indexes are numbered in the frequency direction based on the number
of the one or more RACH resources in the frequency direction,
wherein the processing unit calculates RA-RNTI based on an index in the frequency direction of the RACH resource to which the random access preamble is mapped, and
wherein the receiving unit receives a response to the random access preamble based on the RA-RNTI.
The scope and subject matter of apparatus claim 26 is similar to the scope and subject matter of the apparatus as claimed in claim 14. Therefore apparatus claim 26 corresponds to apparatus claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 29
The terminal according to claim 14, wherein the receiving unit receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block,
wherein the information indicating the association is included in the RRC signaling, and
wherein the synchronization signal block detected by the receiving unit is mapped to the RACH resource located in the frequency direction based on the information indicating the association.
The scope and subject matter of apparatus claim 29 is similar to the scope and subject matter of the apparatus as claimed in claim 15. Therefore apparatus claim 29 corresponds to apparatus claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Claims 16-21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bienas, in view of LG, and further in view Takeda of et al. US Pub 2020/0252180 (hereinafter “Takeda”). 
Regarding claim 16
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
Bienas and LG do not specifically teach wherein the RRC signaling includes information on a frequency position and a bandwidth of each of a plurality of BWP, and wherein the processing unit identifies a frequency position and a bandwidth of a BWP for transmitting the random access preamble based on the RRC signaling.
In an analogous art, Takeda discloses wherein the RRC signaling ("The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, broadcast information (master information block (MIB)), system information block (SIB), or the like and/or MAC signaling).” [0116]; [0034]) includes information on a frequency position and a bandwidth of each of a plurality of BWP (“As shown in FIG. 1B, a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal.  As shown in FIG. 1B, the plurality of BWPs configured for the user terminal may have different bandwidths.  Moreover, the plurality of BWPs may at least partially overlap each other in frequency band.  For example, in FIG. 1B, BWP #1 is a part of the frequency band of BWP #2.” [0031]; Fig. 1B), and
wherein the processing unit (as taught by Bienas) identifies a frequency position and a bandwidth of a BWP for transmitting the random access preamble based on the RRC signaling (“For example, in FIG. 8, the user terminal monitors a CORESET configured in an activated DL BWP, in a certain cycle.  The user terminal activates a UL BWP, based on UL grant detected in the CORESET.  The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant.” [0123]).
(Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
Bienas and LG do not specifically teach wherein the receiving unit receives the RRC signaling corresponding to each of a plurality of BWPs including a first BWP for initial access, and wherein the processing unit determines a BWP for transmitting the random access preamble from the plurality of BWPs based on the first BWP.
In an analogous art, Takeda discloses wherein the receiving unit receives the RRC signaling corresponding to each of a plurality of BWPs (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein the processing unit determines a BWP for transmitting the random access preamble from the plurality of BWPs (“As shown in FIG. 3, the BWP-common CORESET is configured in the same frequency band (same one or more PRBs) in DL BWPs #1 and #2.  In contrast, a BWP-specific CORESET may be configured in a different bandwidth (different number of PRBs) and/or a different frequency band (one or more different PRBs) for each BWP.” [0061]) based on the first BWP (i.e. “BWP-common CORESET”)..
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, a s modified by LG, to include Takeda’s method for controlling activation/deactivation of one or more BWPs, in order to reduce processing load (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Bienas, as modified by LG and Takeda, previously discloses the terminal according to claim 17, 
Takeda further discloses wherein the BWP for transmitting the random access preamble is the first BWP for the initial access (“a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.” [0044]).

Regarding claim 19
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 

In an analogous art, Takeda discloses wherein the receiving unit receives the RRC signaling corresponds to each of a plurality of BWPs  (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth that is the same as that of the first BWP (“As shown in FIG. 3, the BWP-common CORESET is configured in the same frequency band (same one or more PRBs) in DL BWPs #1 and #2.” [0061]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, a s modified by LG, to include Takeda’s method for controlling activation/deactivation of one or more BWPs, in order to reduce processing load (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
Bienas and LG do not specifically teach wherein the receiving unit receives the RRC signaling corresponding to each of a plurality of BWPs including a first BWP for initial access, and wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth that differs from that of the first BWP.
In an analogous art, Takeda discloses wherein the receiving unit receives the RRC signaling corresponds to each of a plurality of BWPs (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth that differs from that of the first BWP  (“In contrast, a BWP-specific CORESET may be configured in a different bandwidth (different number of PRBs) and/or a different frequency band (one or more different PRBs) for each BWP.” [0061]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, a s modified by LG, to include Takeda’s method for controlling activation/deactivation of one or more BWPs, in order to reduce processing load (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding claim 21
Bienas, as modified by LG, previously discloses the terminal according to claim 11, 
Bienas and LG do not specifically teach wherein the receiving unit receives the RRC signaling corresponding to each of a plurality of BWPs including a first BWP for initial access, and wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth including the first BWP.
In an analogous art, Takeda discloses wherein the receiving unit receives the RRC signaling corresponds to each of a plurality of BWPs (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth including the first BWP (“As shown in FIG. 1B, a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal.  As shown in FIG. 1B, the plurality of BWPs configured for the user terminal may have different bandwidths.  Moreover, the plurality of BWPs may at least partially overlap each other in frequency band.  For example, in FIG. 1B, BWP #1 is a part of the frequency band of BWP #2.” [0031]; Fig. 1B).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, a s modified by LG, to include Takeda’s method for controlling activation/deactivation of one (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 30
The terminal according to claim 12, wherein the RRC signaling includes information on a frequency position and a bandwidth of each of a plurality of BWP, and
wherein the processing unit identifies a frequency position and a bandwidth of a BWP for transmitting the random access preamble based on the RRC signaling.
The scope and subject matter of apparatus claim 30 is similar to the scope and subject matter of the apparatus as claimed in claim 16. Therefore apparatus claim 30 corresponds to apparatus claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466